Citation Nr: 0806840	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a chronic 
disease manifested by hair loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  In November 2000, the Board issued a decision which 
denied, on de novo review, the veteran's reopened claims for 
entitlement to service for a psychiatric disorder and for a 
chronic disease manifested by hair loss.

2.  Evidence associated with the claims file since the 
Board's November 2000 decision does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a psychiatric disorder.

3.  Evidence associated with the record since the Board's 
November 2000 decision does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a chronic disease 
manifested by hair loss.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a chronic disease manifested by hair 
loss is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen the issues of 
entitlement to service connection for a psychiatric disorder 
and for a chronic disease manifested by hair loss, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, the RO's letters, dated 
in January 2005 and in January 2006, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the claims for entitlement to service 
connection herein have not been reopened.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO's 
letters also requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the Board denied, on a de novo basis, the 
veteran's reopened claims seeking service connection for a 
psychiatric disorder and for a chronic disease manifested by 
hair loss. See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In its April 2006 decision, the RO determined that new and 
material evidence was not presented to reopen the veteran's 
claims for entitlement to service connection for a 
psychiatric disorder and for a chronic disease manifested by 
hair loss.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

A.  Psychiatric Disorder

In this case, the Board denied the veteran's claim seeking 
service connection for a psychiatric disorder in November 
2000.  Specifically, the Board found that a chronic acquired 
psychiatric disorder was not present inservice, and that a 
psychosis was not manifest to a compensable degree within the 
first year after service.  See 38 U.S.C.A. § 1101, 1112, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2007).  The Board 
further found that the veteran's current chronic acquired 
psychiatric disorder began years after his discharge from the 
service, and was not caused by any incident of service.  
Finally, the Board found that the veteran had a personality 
disorder during and after service.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007); Beno v. Principi, 3 Vet. App. 439 (1992).  However, 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the condition in 
question was incurred or aggravated during service.  See 38 
C.F.R. § 4.127.

At the time of the Board decision, the evidence of record 
included the veteran's service medical records, and post 
service treatment records from VA and private physicians, as 
well as VA medical examination reports, dated from 1979 to 
1999.  The record further included multiple statements 
submitted by the veteran, as well as RO and Board hearing 
testimony provided by him.

Since the Board's November 2000 decision, the veteran has 
provided additional statements and testimony in support of 
his claim.  In a February 2007 hearing before the Board, the 
veteran testified that he was first treated for a psychiatric 
disorder during his active duty service, and that this 
condition has continued and worsened ever since.  
Specifically, he reported increased stress during his active 
duty service relating to the performance of his military 
duties, working another job at the same time, and maintaining 
a family.  The veteran's contentions essentially repeat his 
initial allegations herein, and thus are not considered new 
evidence.  Moreover, where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  While the veteran's statements 
would be competent evidence that an injury in service 
occurred, he is not competent to diagnosis the etiology of a 
current medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In support of his claim to reopen, the veteran has also 
submitted VA medical treatment reports, dated from September 
1996 to March 2006.  A review of these treatment reports 
revealed ongoing psychiatric treatment, including diagnoses 
of paranoid schizophrenia. 

While this evidence is new because it was not previously 
submitted to the Board, the Board also finds that this 
evidence is not material.  The veteran's claim for 
entitlement to service connection for a psychiatric disorder 
was previously denied because VA found no evidence of a 
psychiatric disorder during service, and no evidence that the 
veteran's current psychiatric disability was etiologically 
related to his active duty service.  While the newly 
submitted medical evidence revealed ongoing post service 
treatment for a psychiatric disability, it does not relate 
the veteran's current psychiatric disorder to the veteran's 
military service.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 



B.  Chronic Disease Manifested by Hair Loss

In this case, the Board denied the veteran's claim seeking 
service connection for a chronic disease manifested by hair 
loss in November 2000.  Specifically, the Board found that 
the veteran's hair loss was not due to a disease or injury 
during service.  The Board further found that the veteran has 
male pattern baldness which is a congenital and developmental 
defect.  38 C.F.R. § 4.127.

At the time of the Board decision, the evidence of record 
included the veteran's service medical records, and post 
service treatment records from VA and private physicians, as 
well as VA medical examination reports, dated from 1979 to 
1999.
The record further included multiple statements submitted by 
the veteran, as well as RO and Board hearing testimony 
provided by him.

Since the Board's November 2000 decision, the veteran has 
provided additional statements and testimony in support of 
his claim.  He testified before the Board that he was first 
treated for treated for alopecia during his active duty 
service.  He indicated that this condition did not run in his 
family, and attributed this condition to his inservice 
exposure to aircraft fuel on his scalp.

In reviewing his various statements and testimony submitted 
herein, the Board finds that they essentially repeat his 
prior allegations herein, and thus are not considered new 
evidence.  Moreover, where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  While the veteran's statements 
would be competent evidence that an injury in service 
occurred, he is not competent to diagnosis the etiology of a 
current medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In support of his claim to reopen, the veteran has also 
submitted VA medical treatment reports, dated from September 
1996 to March 2006.  A review of these treatment reports was 
essentially silent for any treatment or complaints of hair 
loss.  More importantly, this evidence did not relate or 
attribute any current hair loss to the veteran's active duty 
service or any incident occurring therein.  Accordingly, 
while this evidence may be new because it was not previously 
before the Board, it is not material.

The Board concludes that new and material evidence has not 
been submitted since the Board's November 2000 decision.  
Thus, the claim for service connection for a chronic disease 
manifested by hair loss is not reopened, and the Board's 
November 2000 decision remains final.  

Until the veteran meets his threshold burden of submitting 
new and material evidence in order to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. 
App. at 467.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a psychiatric 
disorder is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for a chronic disease 
manifested by hair loss is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


